Citation Nr: 1523074	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and generalized anxiety disorder.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran's July 2009 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

The issue on appeal was previously remanded by the Board in September 2014 to obtain a VA examination regarding the etiology of the Veteran's psychiatric disorders.  This was accomplished, and the claim was readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD or depression.

2.  The Veteran's currently diagnosed generalized anxiety disorder is not etiologically related to service.  





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;     (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely August 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, Cleveland Vet Center treatment records, private treatment records, and the Veteran's statements.  

The Board remanded the claim in January 2013 order to obtain treatment records.  During the December 2009 VA examination, the Veteran reported receiving treatment in 1988 for a mental disorder at the Tampa Vet Center.  In his substantive appeal, dated August 2012, the Veteran reported that he sought assistance at the "Tampa VA."  On remand, VA attempted to retrieve these records; however, despite numerous efforts, none have been obtained.  Notably, in a September 2013 statement, the Veteran stated that he was "never seen by the VA."  He also stated that the only Vet Center he attended was in Cleveland, Ohio.  As noted above, the Cleveland Vet Center treatment records are already associated with the record.  As such, the Board finds that all available treatment records have been obtained and any further attempts to obtain additional records would be futile.  

The Veteran has also been afforded VA medical examinations in connection with his claim in December 2009, July 2013, and November 2014.  38 C.F.R. § 3.159(c) (4).  The Board finds that the opinions obtained, when taken together, are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also reviewed the evidence of record, interviewed the Veteran, performed mental status examinations, and provided rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's psychiatric disorders are not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

Notably, VA implemented use of DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for this appeal. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."   See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 
If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski,        2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 



Service Connection for an Acquired Psychiatric Disorder

In a statement dated December 2009, the Veteran reported that while hanging a medical intravenous bag on a wounded soldier someone started shooting at the bag.  The Veteran further reports that he was responsible for type and cross matching blood which was done by looking at dog tags.  He described these incidents as "insanity and boredom" because of the constant switching between working with the wounded and dead and doing nothing.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a medical/lab technician, and the service personnel records show that the Veteran was stationed in Vietnam from January 1968 to January 1969.  The evidence does not show that the Veteran engaged in combat with the enemy during active service.  For this reason, 38 U.S .C.A. § 1154(b) is not applicable.  The Board finds that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity as it is consistent with the places, types, and circumstances of the Veteran's service; however, a VA psychiatrist or psychologist has not confirmed that this claimed stressor is adequate to support a diagnosis of PTSD or any other psychiatric disorder.  See 38 C.F.R. § 3.304(f)(3).

The evidence includes service treatment records, which are silent for any symptoms, diagnoses, or treatment for PTSD, or any other psychiatric condition.  The January 1969 service separation examination report reveals that a clinical psychiatric evaluation was normal at service discharge.  In a January 1969 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "no" as to having depression, frequent trouble sleeping, or nervous trouble.

The evidence also includes Vet Center treatment notes dated from April 1980 to January 1987 (records titled "Report of Contact" in VBMS).  In an April 1980 note, the Veteran's wife contacted the Vet Center and stated that the Veteran was depressed, bitter, and angry about his service in Vietnam.  In an October 1985 treatment note, the Veteran was noted to experience interrupted sleeping and depression.  Most of the treatment records from the Vet Center include therapy for both the Veteran and his spouse and discussions on how to deal with the Veteran's behavior, including depression and anger.  Review of treatment notes shows frequent marital counseling.  In a December 1986 treatment record, it was noted that the Veteran had probable PTSD, which may have been projected on to his son.  Other treatment records demonstrate symptoms of depression, anxiety, and anger.  There is no evidence in any of these records, however, that demonstrate that the Veteran was assigned a diagnosis of PTSD based on DSM-IV clinical criteria.  Further, although several notations of symptoms of depression, anger, and anxiety were noted, a formal diagnosis depression or anxiety was not rendered.  To the extent that the Vet Center records indicate a diagnosis of probable PTSD, that diagnosis does not fall within the period of the appeal as the Veteran filed his claim for service connection for PTSD over two decades later.

In December 2009, the Veteran was afforded a VA psychiatric examination.  The December 2009 examination report lists Axis I and Axis II as "no diagnosis."  The examiner explained that the Veteran's detachment issues are a personality trait that was likely enhanced by his own experiences in Vietnam and subsequent return from Vietnam.  The examiner opined that these traits do not meet DSM-IV diagnostic criteria for a personality disorder.  Additionally, while the Veteran participated in individual and group therapy, the Cleveland Vet Center records do not show a diagnosis of PTSD or any other psychiatric disorder. 

The Board finds the December 2009 VA psychiatric examination to be highly probative.  The VA examiner who conducted the examination is identified as a clinical psychologist.  The report noted that it was based on a psychiatric interview. The report sets forth in detail the Veteran's relevant social, military, and medical history.  The Board finds that the examiner performed an objective examination and provided ample opportunity for the Veteran to discuss his personal and medical history, symptoms and responses to direct questions.  During the examination, the Veteran provided a thorough description of his childhood, familiar, and marital relationships.  The Veteran revealed details about his in-service stressor events and provided descriptions of his current symptoms.  Specifically, the Veteran stated that he experiences symptoms of avoidance, detachment, restricting range of affect, irritability and anger, and a slight startle response.  Importantly, the Veteran's statements in the VA examination are consistent with his other statements in the record.  The examiner opined that the Veteran did not have a diagnosis of PTSD during the examination or any other psychiatric disorder. 

In an October 2012 statement, the Veteran stated that he did not have an official diagnosis of PTSD because while he was receiving treatment at the Cleveland Vet Center between 1980 and 1989, PTSD was not a valid medical condition, or so he was told.  Although plausible that the Veteran may not have been correctly diagnosed with PTSD during his sessions at the Cleveland Vet Center, this does not explain why the Veteran lacks a diagnosis today.  The Board finds it significant that the Veteran's alleged PTSD diagnoses occurred approximately 20 years prior to the Veteran filing his claim for PTSD in July 2009.  Although the Veteran indicates that he was not properly diagnosed with PTSD in the past, this is not evidence of a current diagnosis of PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (the court held that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir.1997). 

In his October 2012 statement, the Veteran also stated that during his December 2009 VA examination, he did not feel comfortable discussing his personal feelings with the VA examiner because of the examiner's "visible affiliation with the Marine Corps."  Upon review of the record, the Board finds that in addition to providing ample opportunity for the Veteran to discuss his symptoms and medical history, the examiner also performed numerous objective psychometric assessments during the examination.  Specifically, the examiner indicated that the score of psychometric assessments on the PCL-M (PTSD checklist, military version) was above the cut-off normally used in epidemiological studies of PTSD in combat veterans.  In the MMPI-2 (Minnesota Multiphasic Personality Inventory, 2) and the Mississippi Scale for Combat-Related PTSD, the examiner reported that the Veteran fell below the cut-off normally used in epidemiological studies of PTSD in combat veterans.  Based on this information, the examiner noted that the degree of severity of PTSD symptoms based on psychometric data is "mild."  Finally, the examiner described the Veteran as "cooperative, friendly, relaxed and attentive," all of which weigh against the Veteran's contention that he felt uncomfortable.  Accordingly, the Board finds that the December 2009 VA examination provides competent, credible, and probative evidence showing that the Veteran does not have currently diagnosed PTSD.  

The Veteran was afforded another VA examination in July 2013.  During the evaluation, the Veteran reported that he was constantly exposed to "death and dying" while serving in Vietnam.  The Veteran also stated that he was responsible for conducting numerous autopsies of deceased soldiers.  The examiner performed a mental status examination and interviewed the Veteran, but ultimately opined that the Veteran' reported symptoms did not meet the DSM-IV diagnostic criteria for PTSD, or any other mental health diagnosis.  The examiner noted a previous history of depression, but opined that it was not related to his Vietnam experience and was not service related.  During the clinical interview, which focused on the diagnostic criteria for PTSD, the Veteran's description of his response to three stressors did not involve intense fear, helplessness or horror, requirement for the diagnosis to be made.  There was also no documented record of PTSD being diagnosed in the service treatment record or treatment records following his discharge.

In the most recent VA examination dated in November 2014, the VA examiner reviewed the claims file and interviewed the Veteran.  The examiner noted that the Veteran's service separation examination was negative of any sleep problems, depression, or anxiety.  The examiner noted that the Veteran's duties included doing autopsies and was a medic for the "walking wounded" during his service in Vietnam.  The examiner stated that the Veteran's stressor event of having to care for people expected to die was not related to the Veteran's fear of hostile military or terrorist activity.  After performing a mental status examination, the VA examiner noted a diagnosis of generalized anxiety disorder.  The examiner stated that the Veteran had experienced sadness and bereavement related to the death of his wife.  The examiner then noted that the Veteran had been evaluated by two prior VA examiners, which both found that the Veteran did not have a PTSD diagnosis.  The November 2014 also found that the Veteran did not have PTSD.  

Further, the November 2014 VA examiner noted that records of counseling services received from the Vet Center from April 1980 through January 1989 documented depression symptoms and anger, and a focus on the marital discord resulting from the Veteran's behavior; however, there was no documentation of a PTSD diagnosis.  

Since the last two VA examinations, the November 2014 VA examiner noted that the Veteran's wife had passed away and he had reported increased and anxiety as part of bereavement.  Further, the Veteran's depression, isolation, and social avoidance were noted to be due to interrupted sleep that was a part of the bereavement following the death of his wife in May 2014.  The examiner noted that the Veteran did not report anxiety related to hypervigilance described as being aware of his surroundings, but not to a significant clinical level.  The Veteran reported becoming isolated and withdrawn because his wife was his only friend and the only person he trusted.  Further, the examiner explained that the Veteran's symptoms were not the result of combat experiences or noncombat experiences in a war zone.  Ultimately, the VA examiner opined that the Veteran's psychiatric symptoms did not have their etiology in these experiences, but were instead a direct result of complicated bereavement over the loss of his wife.

The Board has also considered the Veteran's contention that he has PTSD and that his disability is due to his military service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the diagnosis of the PTSD requires specialized training for determination as to diagnosis and causation, and is not susceptible of lay opinions as to diagnosis of PTSD or etiology of PTSD (nexus to in-service stressful events).  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that a diagnosis of PTSD from a competent medical professional is assumed to have been made in accordance with the DSM-IV psychiatric criteria that includes the adequacy of the symptomatology and the sufficiency of the stressor).  The Veteran is competent to relate symptoms of PTSD that he has experienced at any time, but he is not competent to diagnose PTSD or any other psychiatric disorder because such diagnosis requires specific medical knowledge and training, including in accordance with the DSM-IV, or to provide a nexus opinion of PTSD to in-service stressful events.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

In sum, and upon review of all the evidence of record, both lay and medical, the Board finds that the does not demonstrate a current diagnosis of PTSD.  Further, the December 2009 and July 2013 VA examiners did not diagnose the Veteran with any other psychiatric disorders.  Although the November 2014 examiner diagnosed generalized anxiety disorder, those symptoms were noted to be a direct result of complicated bereavement over the loss of his wife.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


